1844 (Rev. @@SE 9:20-Cv-80353-DMM Doggy OOVERSETALPD Docket 03/03/2020 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
ROSEMARIE MALFATONE

(b} County of Residence of First Listed Plaintiff
(EXCEPT IN OLS. PLAINTIFF CASES}

Jee avid sq., Jesse

PALM BEACH COUNTY

g Pes Name, Address ae tr dephons Mymnber)

2500 Quantum Lakes Drive, Suite 203, Boynton Beach, Florida 33426

(561) 853-2230

DEFENDANTS
DOLLAR TREE STORES, INC,

County of Residence of First Listed Defendant
(IN U.S, PLAINTIFF CASES ONLY}

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

NOTE:

tt If K,
Jo anna Castellon Vega, Esq., Almazan Law

7901 Ludiam Read, Suite 100, Miami, Florida 33143
(305) 665-6681

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hl. BASIS OF JURISDICTION (Place an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
’ (For Diversity Cases Ong and One Box for Defendant)
O61 U.S. Government O 3 Federal Question PTF DEF PTF DEF

Plaintiff (U.S, Government Not a Party) Citizen of This State {i 4 1 Incorporated or Principal Place o4 a4
of Business In This State
O02 U.S. Government 4 Diversity Citizen of Another State O 2 © 2 Incorporated aad Principal Place os ms
Defendant Undicate Citizenship of Parties in Item LT) of Business In Another State
Citizen or Subject of a O3 © 3° Foreign Nation Oé« oO6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Gnty) Click here for: Nature of Suit Code Descriptions.
I CONTRACT ee: : TORTS : _FORFEITURE/PENALTY, __ BANKRUPTCY __ OTHER STATUTES |
CF L(G Insurance PERSONAL INJURY PERSONAL INJURY = |0 625 Drug Related Seizure 7 422 Appeal 28 USC 158 C375 False Claims Act
J 120 Matine 0 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 | 0) 423 Withdrawal C376 Qui Tam (31 USC
O 130 Miller Act C1 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability 0 367 Health Care/ 1 400 State Reapportionment
O 150 Recovery of Overpayment |C) 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS: © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury EI 820 Copyrights 7 430 Banks and Banking
1 151 Medicare Act 330 Federal Employers? Product Liability O 830 Patent 7) 450 Commerce
CO 152 Recovery of Defaulted Liability O 368 Asbestos Personal Fl 835 Patent - Abbreviated. C1 460 Deportation
Student Loans & 340 Marine Injury Preduct New Drug Application | 470 Racketeer Influenced and
{Excludes Veterans} O 345 Marine Product Liability C1 840 Trademark Corrupt Organizations
5) 153 Recovery of Overpayment Liability PERSONAL PROPERTY |. EABOR SOCIAL SECURITY Cl] 480 Consumer Credit
of Veteran’s Benefits 1 350 Mator Vehicle 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395fh) (15 USC 1681 or 1692)
160 Stockholders’ Suits C1 355 Motor Vehicle O 371 Truth in Lending Act O71 862 Black Lung (923) O 485 Telephone Consumer
O £90 Other Contract Product Liability 1 380 Other Personal O 720 Labor/Management 0 863 DIWCIDIWW (405(2)} Protection Act
0 195 Contract Product Liability |X 360 Other Personal Property Damage Relations O 864 SSID Title XV1 C1 490 Cable/Sat TV
196 Franchise Injury 1 385 Property Damage O 740 Railway Labor Act O 865 RSI (A05fg)) O 850 Securities/Commodities/
0 362 Personal Injury - Product Liability O 731 Family and Medical Exchange
Medical Malpractice Leave Act OF 890 Other Statutory Actions
[ REAL PROPERTY CIVIL RIGHTS | PRISONER PETITIONS. 01 790 Other Labor Litigation FEDERAL TAX SUITS. __.| 7 891 Agricultural Acts

 

O 210 Land Condemnation

O 220 Foreclosure

O 230 Rent Lease é& Ejectment
1 240 Torts to Land

O 245 Tort Product Liability Accommodations
© 290 All Other Real Property C445 Amer, w/Disabilities -
Employment
C1 446 Amer. w/Disabilities -
Other

 

OF 440 Other Civil Rights
0 441 Voting

Of 442 Employment

(1 443 Housing/

O 448 Edueation

 

Dlabeas Corpus:
O 463 Alien Detainee
O 410 Motions to Vacate
Sentence
( 530 General

1 791 Employee Retirement

Income Security Act

 

G 535 Death Penalty

- IMMIGRATION

 

Other:
O 540 Mandamus & Other
550 Civil Rights
1 555 Prison Condition
0 566 Civil Detainee -
Conditions of
Confinement

 

Tl 462 Naturalization Application
O 463 Other Immigration

Actions

 

(7) 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

1 $93 Environmental Matters

1 895 Freedom of Information
Act

C1) 896 Arbitration

C1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Conatitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in Que Box Only)

Ol Original 2X2 Removed from 3) Remanded from O 4 Reinstatedor O 5 ‘Transferred from [ 6 Multidistrict O 8 Mulltidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VIL REQUESTED IN

28 U.S.C, § 1332

 

Slip and Fall case

Brief description of cause:

O CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U.S, Civil Statute under which you are filing oe net cite jurisdictional statutes untess diversity):

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: yes No
VIN. RELATED CASE(S)

IF ANY (See instructions): JUDGE DOCKET NUMBER _
DATE SIGNATURICOR ATTORNEY OF RECORD
03/02/2020 (YW

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT

APPL FP

JUDGE MAG. JUDGE
